             Case 3:21-mc-80017-TSH Document 16 Filed 04/22/21 Page 1 of 4




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 WILLIAM FRENTZEN (LABN 24421)
   Assistant United States Attorneys
 5

 6          450 Golden Gate Avenue, Box 36055
            San Francisco, California 94102-3495
 7          Telephone: (415) 436-7200
            Fax: (415) 436-7234
 8          William.Frentzen@usdoj.gov
 9 CATHERINE ALDEN PELKER (MD)
10 Trial Attorney

11          Department of Justice
            Computer Crime & Intellectual Property Section
12          1301 New York Avenue NW, Suite 600
            Washington, DC 20005
13
            Telephone: (202) 514-1026
14          FAX: (202) 514-6113
            Catherine.Pelker@usdoj.gov
15
     Attorneys for United States of America
16

17                                  UNITED STATES DISTRICT COURT
18                                NORTHERN DISTRICT OF CALIFORNIA
19                                      SAN FRANCISCO DIVISION
20
       IN RE APPLICATION OF FORBES                 )       No. 21-mc-80017-TSH
21                                                 )
       MEDIA LLC AND THOMAS
       BREWSTER TO UNSEAL COURT                    )       RESPONSE TO MOTION TO UNSEAL THE
22                                                 )       UNITED STATES’ EX PARTE FACTUAL
       RECORDS
                                                   )       SUPPLEMENT
23                                                 )
                                                   )
24                                                 )
                                                   )
25                                                 )
26

27          The United States respectfully submits this response in opposition to the motion by Forbes
28 Media LLC and Thomas Brewster (“petitioners”) to unseal the government’s ex parte factual
              Case 3:21-mc-80017-TSH Document 16 Filed 04/22/21 Page 2 of 4




 1 supplement, which is a highly sensitive document. The Court should not unseal this document for three

 2 reasons: (1) the government filed the supplement properly; (2) even if the government filed it

 3
     improperly, that only calls for rejecting the filing, not unsealing it; and (3) regardless of the filing
 4
     procedure, the highly sensitive contents of the supplement require that it remain sealed. Disclosure of
 5
     this document would endanger ongoing investigations, thwart law enforcement efforts to stop ongoing
 6
     criminal activity, violate Fed. R. Crim. P. 6(e), and violate the privacy of the individuals implicated.
 7

 8 Finally, if the Court disagrees with all these reasons, the government asks to retract the document in

 9 place of unsealing it.
10          First, the government has endeavored to comply with the local rules and practice for filing
11
     documents. The factual supplement was filed ex parte under seal as a highly sensitive document, a new
12
     designation adopted only earlier this year, whose filing processes are still under development in the
13
     Northern District of California. See Northern District to Develop Modified Filing Procedures for Highly
14

15 Sensitive Documents, UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA,

16 https://cand.uscourts.gov/notices/northern-district-to-develop-modified-filing-procedures-for-highly-

17 sensitive-documents/ (last visited April 22, 2021); see also Notice Regarding Highly Sensitive

18 Documents, UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA,

19
     https://cand.uscourts.gov/notices/notice-regarding-highly-sensitive-documents/ (last visited April 22,
20
     2021). AUSA Frentzen contacted court staff to advise that the government intended to file a highly
21
     sensitive document and to seek guidance as to how to handle the filing. AUSA Frentzen proceeded to
22

23 file the document using the process set forth by the court staff.

24          Second, even if the government inadvertently failed to follow the proper procedure in a highly

25 sensitive document ex parte filing, the response should be to reject the filing. The petitioners incorrectly

26
     imply that a minor procedural error is a legitimate reason to unseal this document. Rather, it is the
27
     practice of the Court to reject an improper filing or even allow the filer to correct the mistake. Not only
28
              Case 3:21-mc-80017-TSH Document 16 Filed 04/22/21 Page 3 of 4




 1 would it be unusual to unseal a highly sensitive document because it was inadvertently improperly filed,

 2 but it would also be an extreme consequence for a minor error with serious effects on law enforcement

 3
     efforts and the privacy of individuals implicated in the document.
 4
            Third, regardless of any filing procedures, this document must be kept sealed because its
 5
     disclosure would do grave danger to ongoing investigations and thwart law enforcement efforts to stop
 6
     ongoing criminal activity, on the same grounds as set forth in the governments’ initial response.
 7

 8 Unsealing this document may result in subjects of the investigation fleeing, concealing or destroying

 9 evidence, or taking other steps to evade responsibility for their crimes. Additionally, disclosure may
10 subject individuals who are not currently charged with a crime to negative exposure. The privacy of

11
     those individuals should be protected because they have not been publicly charged with any crime. See
12
     In re Nichter, 949 F. Supp. 2d 205 (D.D.C. 2013) (holding that grand jury materials must not be
13
     unsealed where an individual implicated by the testimony is living and not publicly associated with the
14

15 accusations of criminal activity). Relatedly, disclosure would violate Fed. R. Crim. P. 6(e). Rule 6(e)

16 strictly controls which grand jury materials can be disclosed. Rule 6(e)(4) prohibits the public disclosure

17 of information that reveals the existence of a sealed indictment “except as necessary to issue or execute

18 a warrant or summons.” Fed. R. Crim. P. 6(e)(4).

19
            Finally, if the court disagrees with all of the above reasons to keep the supplement sealed, then
20
     the government asks, as it did in its original filing, to strike the supplement, disregard the facts within,
21
     and resolve the matter on the legal points already made in the government’s Response. Although the
22

23 government believes this information is relevant to the matters the Court must consider in this case, the

24 risks of unsealing the document are too great.

25          For the reasons set forth above, the government respectfully requests that the court deny
26
     petitioners’ request for unsealing the ex parte factual supplement.
27
     DATED: April 22, 2021                                  Respectfully submitted,
28
     Case 3:21-mc-80017-TSH Document 16 Filed 04/22/21 Page 4 of 4




 1                                    STEPHANIE M. HINDS (CABN 154284)
                                      Acting United States Attorney
 2
                                              /s/
 3                                    WILLIAM FRENTZEN
                                      Assistant United States Attorney
 4
                                      CATHERINE ALDEN PELKER
 5                                    Trial Attorney, Department of Justice
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
